UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of report (date of earliest event reported):June 18, 2014 GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 000-33491 75-2873882 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2251 Drusilla Lane, Suite B Baton Rouge, Louisiana 70809 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(504) 577-2438 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On June 18, 2014, Green Energy Management Services Holdings, Inc. (the “Company”) issued a press release announcing that its Board of Directors was reviewing strategic business alternatives to improve shareholder value, along with changes of leadership of the Company.While the Company is not abandoning the energy management sector, the progress with which revenue and earnings growth have occurred were deemed too slow by the Company’s Board of Directors.This press release is attached to this Current Report on Form 8-K as Exhibit 99.1 and is incorporated by reference herein.The press release will also be posted on the Company’s website, www.gempowered.com. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press Release, dated June 18, 2014. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC. Dated: June 18, 2014 By: /s/ Dr. Robert Thomson Name: Dr. Robert Thomson Title: Interim Chief Executive Officer, Acting Chief Financial Officer and Chairman 3
